DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a loop-shaped upper end face of the main body" as recited in instant claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a loop-shaped upper end face of the main body”, but it is unclear to which feature such a recitation refers. The instant specification and drawings fail to describe nor show such loop-shaped structural portion of the battery pack housing main body. The metes and bounds of this limitation are not defined; thus, claim 2 cannot be accurately examined on its merits.
Claim Interpretation
To promote compact prosecution, examiner is interpreting “loop-shaped” as recited in claim 2 to mean a structure of which the end is connected to the beginning. That is, the upper end face of the main body of the battery housing must have a continuous structure in which the beginning is connected to the end.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2011/0076521 A1, as cited in the IDS).
Regarding claim 1, Shimizu teaches a housing (lower, center, and upper cases 16, 14, and 18 respectively; Shimizu Fig. 4 and [0042, 0050]) internally defining a battery storage room (accommodation rooms 53, Shimizu Fig. 4 and [0050]);
a plurality of prismatic batteries (cells 12, Shimizu Fig. 4 and [0049]) disposed in rows in the battery storage room (two rows, Shimizu Fig. 4 and [0049-0050]) with each of the rows including two or more of the plurality of prismatic batteries (plurality of cells 12 in each of two rows per Shimizu Figs. 4 and 13), 
the two or more of the plurality of prismatic batteries being disposed in substantially parallel relation with widthwise extending side faces of the two or more of the plurality of prismatic batteries being aligned in a direction along a depth of each of the two or more of the plurality of prismatic batteries (see annotated excerpt of Shimizu Fig 4 below); and

    PNG
    media_image1.png
    382
    561
    media_image1.png
    Greyscale

a plurality of bus bars (bus bars 76, 77, 78; Shimizu Fig. 13 and [0074]) serving to form a plurality of parallel battery structures (unit cells C, Shimizu [0061] and Figs. 4 and 13) that each have parallel connection of two or more of the plurality of prismatic batteries (cells 12 in each cell unit C are connected in parallel, Shimizu [0048, 0061, 0097] and Fig. 13), 
the plurality of bus bars electrically connecting the plurality of prismatic batteries to connect the plurality of parallel battery structures in series (a plurality of cell units C are connected in series, Shimizu [0048, 0061, 0097] and Fig. 13), 
wherein the plurality of parallel battery structures connected in series form a battery connection structure that includes a turn causing a reversal of direction of series connection of the plurality of parallel battery structures (turns indicated by arrows in Shimizu Fig. 13, with common bus bars 78 being staggered to connect positive and negative terminals, thus reversing series connection direction; “U” shape connecting cathode output terminal 24 to anode output terminal 26 turn per Shimizu [0097] – see annotation of Fig. 13 below).

    PNG
    media_image2.png
    490
    672
    media_image2.png
    Greyscale


Regarding claim 2, Shimizu teaches the limitations of claim 1 above and teaches the housing includes: 
a main body (rectangular box-like case 10 constituted by joining the lower case 16, the center case 14, Shimizu [0042] and Fig. 4) including a recess, 
the recess (sidewalls 14a/14b within center case 14 forming recess holding accommodation rooms 53, Shimizu Fig. 4 and [0051]) including only an upper opening in a direction along a height of the main body (box-shaped case 10 open only at top of central case 14 after bottom case 16 attached but before upper case 18 attached, Shimizu [0042] and Fig. 4); and 
a lid (upper case 18 covered with top cover 20, Shimizu [0042] and Figs. 1-2 and 4) abutting a loop-shaped upper end face of the main body (continuously connected structure of center case walls 14a to 14b – see annotation of Shimizu Fig. 4 below; see also 35 USC 112(b) claim rejection and interpretation above) and closing the upper opening (18 closes 14, and 20 covers 18; Shimizu [0042] and Figs. 1 and 4); 

    PNG
    media_image3.png
    399
    514
    media_image3.png
    Greyscale

an underside of the lid (underside faces battery cells 12 in up-down direction, Shimizu Figs. 2 and 4) includes: 
an upper underside part (underside of cover 20, Shimizu Fig. 2); 
a lower underside part (flat rectangular surface of upper case 18, Shimizu Figs. 8-11; see Fig. 9 annotation below) that is in a lower position along the height than the upper underside part (height is up-down direction in Shimizu Figs. 1-4 and 9); and 

    PNG
    media_image4.png
    394
    906
    media_image4.png
    Greyscale

a step (walls 18a of upper case 18 with recesses corresponding to those in cover 20, Shimizu Figs. 1 and 9) connecting an edge of the lower underside part and the upper underside part (18a connects surface of 18 parallel to cover 20, Shimizu Figs. 1-2 and 9; secured by bolts in Fig. 2 per Shimizu [0118]); and 
at least one part of the lower underside part positioned over the plurality of bus bars (equipment room 70 within upper case 18, Shimizu [0065] and Figs. 2-4) touches the plurality of bus bars (bus bars 76/77/78 within 18 connect at underside thereof to terminals of cells 12, Shimizu [0084] and Fig. 4).

Regarding claim 3, Shimizu teaches the limitations of claim 2 above and teaches the plurality of bus bars include an elongated bus bar that is included in the turn (common bus bars 78 and bus bar unit 80 at left in Shimizu Fig. 13 – detailed in Fig. 15 – forming the U-shape turn as annotated below) and electrically connects a plurality of electrode terminals (terminals 32 of cells 12 connected via bus bars 78, Shimizu [0074, 0091]; bus bar unit 80 electrically connects battery units in parallel, Shimizu [0092]) aligned in the direction along the depth (depth defined in annotated Fig. 4 above, left-right direction in Shimizu Fig. 13); 

    PNG
    media_image5.png
    490
    862
    media_image5.png
    Greyscale

the elongated bus bar includes an inter-electrode part positioned between a negative electrode terminal and a positive electrode terminal of the plurality of electrode terminals aligned in the direction along the depth (portions of 78 and 80 between connections to 32a and 32b (-)/(+) terminals between adjacent battery units C, Shimizu [0091-0093] and annotation below of portion of Fig. 13); and 

    PNG
    media_image6.png
    637
    767
    media_image6.png
    Greyscale


at least one part of the lower underside part includes a part touching the inter-electrode part (inter-electrode centers of 78/80 touch the flat surface of 18 per Shimizu Figs. 9-10 and 14-15).

Regarding claim 4, Shimizu teaches the limitations of claim 2 above and teaches a fastening member (connection pieces 76c/77c/78c/86b, Shimizu [0083, 0094, 0102] and Figs. 15-17) fastening at least one part of the lower underside part and the plurality of bus bars together (soldering at connection pieces where wirings 99a/99b are inserted between connection pieces and surface of 18, Shimizu [0102] and Fig. 17; bus bars 76/77/78/80 also shown fixes to surface of 18 in Figs. 9-12 and 14-15).

Regarding claim 5, Shimizu teaches the limitations of claim 1 above and teaches one of: 
a bind bar extending in the direction along the depth (center rib 39/59/61 extending longitudinally within case between the two rows of cells 12, Shimizu [0061, 0065] and Figs. 3-4, 8, and 11); and 
a combination of a bind bar (center rib 39/59/61 extending longitudinally within case between the two rows of cells 12, Shimizu [0061, 0065] and Figs. 3-4, 8, and 11), an insulating one-side separator touching one side face of the bind bar, and an insulating opposite-side separator (insulating film 37 on each side of cells 12, Shimizu [0047] and Fig. 5) touching an opposite side face of the bind bar (faces of battery 12 around center rib in Shimizu Fig. 11) 
is held between a widthwise adjoining pair of the plurality of prismatic batteries (width defined in above Fig. 4 annotation; left-right in Shimizu Fig. 11 showing center rib 59/61 between adjoining pair of cells 12 in left-right direction – see annotation below).

    PNG
    media_image7.png
    398
    445
    media_image7.png
    Greyscale


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sekino et al. (US 2010/0266887 A1) teaches a prismatic battery module with bus bar connecting units having a turn (Sekino Figs. 1-2 and 5-6).
Osanai et al. (US 2016/0336573 A1) teaches step shape connection of bus bar and cover, fastened by bolts (Osanai Figs. 7-8 and [0025]).
Hermann et al. (US 11,011,783 B2) teaches a battery module with two rows of prismatic batteries connected by rectangular and elongated bus bars (Hermann Figs. 1 and 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728